Title: From George Washington to Trustees of the Alexandria Academy, 17 December 1785
From: Washington, George
To: Trustees of the Alexandria Academy

 

Gentn
17th Decr 1785.

That I may be perspicuous & avoid misconception, the proposition which I wish to lay before you is committed to writing; & is as follows;
It has long been my intention to invest, at my death, one thousand pounds current money of this State, in the hands of Trustees—the interest only of which, to be applied in instituting a school in the Town of Alexandria for the purpose of educating orphan children who have no other resource—or the children of such indigent parents as are unable to give it. The objects to be considered of & determined on by the Trustees for the time being, when applied to by the parents or friends of the children who have pretensions to this provision.
It is not in my power at this time to advance the above sum; but that a measure which may be productive of good may not be delayed—I will until my death, or until it shall be more convenient for my Estate to advance the principal, pay the interest thereof (to wit, Fifty pounds) annually.
Under this state of the matter, I submit to your consideration the practicability & propriety of blending the two institutions together, so as to make one Seminary under the direction of a President, Visitors, or such other establishment as to you shall seem best calculated to promote the objects in view, & for preserving order, regularity & good conduct in the Academy.
My intention, as I have before intimated, is that the principal sum shall never be broken in upon—the interest only to be applied for the purposes above mentioned. It was also my intention to apply the latter to the sole purpose of education, & of that kind of education which would be most extensively useful to people of the lower class of citizens, viz.—reading, writing & arithmetic, so as to fit them for mechanical purposes. The fund, if confined to this, would comprehend more subjects; but if you shall be of opinion that the proposition I now offer can be made to comport with the institution of the School which is already established; & approve of an incorporation of them in the manner before mentioned, and there after, upon a full consideration of the matter, should conceive that this fund would be more advantageously applied towards cloathing & schooling, than solely

to the latter, I will acquiesce in it most chearfully—& shall be ready (as soon as the Trustees are established upon a permanent footing) by Deed or other instrument of writing, to vest the aforesaid sum of One thousand pounds, in them & their successors forever, with powers to direct and manage the same agreeably to these my declared intentions.

G: Washington

